Order filed February 4, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                         NO. 14-13-00824-CV
                            ___________
               TAMIMI GLOBAL COMPANY, LTD, Appellant
                                        V.
  KELLOGG BROWN & ROOT, L.L.C., KELLOGG BROWN & ROOT
INTERNATIONAL, INC., AND KELLOGG BROWN & ROOT SERVICES,
                       INC., Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-50630


                                    ORDER
       No reporter’s record has been filed in this case. The official court reporter
for the 55th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On October 1, 2013, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM